Amended rule 42, reproduced on page vii, 17 South.,1 requires an application for certiorari to be accompanied by a brief "pointing out and arguing the point or decision sought to be revised and a certificate" to be attached to or embodied therein affirming that "a copy of said brief has been served on counsel" for the opposite party, if the adverse party was represented by counsel in the Court of Appeals. The petition for certiorari in the present instance is not accompanied by a brief in support thereof. Because of the failure to observe the stated rule, the petition for certiorari must be dismissed.
ANDERSON, C. J., and SAYRE and GARDNER, JJ., concur.
1 198 Ala. xiv. *Page 504